OPINION
DICE, Commissioner.
The conviction is for burglary; the punishment, two years.
Sentence was pronounced and notice of appeal was given on November 11, 1965.
No statement of facts upon the merits accompanies the record and there are no bills of exception. No brief has been filed on behalf of appellant.
Appellant’s motion, filed in the trial court on August 10, 1966, to correct the record by having it prepared and filed under the provisions of Art. 40.09 of the 1965, Vernon’s Ann.Code of Criminal Procedure is not well taken. It is only in cases where notice of appeal was given on or after January 1, 1966, that preparation of the record on appeal is governed by the 1965 Code. Rivera v. State, Tex.Cr.App., 403 S.W.2d 130; Ross v. State, Tex.Cr.App., 403 S.W.2d 138.
The proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the Court.